Per Curiam. This claim, arising out of the death of a policeman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act),” [hereafter, "the Act”] Ill. Rev. Stat. 1971, Ch. 48, Sec. 281 et seq. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on July 10, 1974, the Court finds as follows: 1. That the claimant, Gloria Bodnar, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, William C. Bodnar, Jr., was a patrolman employed by the Chicago Police Department and engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act, on April 8, 1974; 3. That on said date, Patrolman Bodnar notified the Police Department communications division that he and his partner, Patrolman Thomas Wodarczyk (Court of Claims number 00064), were pursuing a stolen automobile traveling west on Van Burén Street. While the squad car was attempting to stop the wanted vehicle, a 2 Mi-ton produce truck entered the intersection of Morgan and Van Burén and collided with the police car. As a result of the impact, the truck fell on top of the squad car pinning both officers in the wreckage. The officers were transported to Illinois Research Hospital where they were pronounced dead on arrival. The Coroner’s Certificate of Death recites the immediate cause of death as "multiple injuries extreme”. 4. The Court finds, therefore, that Patrolman Bodnar was killed in the line of duty as defined in Sec. 2(e) of the Act, and 5. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $20,000 (Twenty Thousand Dollars) be awarded to Gloria Bodnar as wife and designated beneficiary of the deceased patrolman, William C. Bodnar, Jr.